In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00095-CV



       IN RE BILL ATER AND CODY WYRICK




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION

       Relators Bill Ater and Cody Wyrick, who are not parties to the underlying proceeding,

have filed a petition for a writ of mandamus complaining of the trial court’s October 1, 2021,

orders, which require them to submit to depositions and turn over an electronic recording that

would divulge alleged attorney-client privileged information. The trial court’s rulings were

based on its finding that the attorney purportedly representing Ater and Wyrick was in fact

counsel for the defendants in the underlying proceeding and that, as a result, there was no

attorney-client relationship between counsel and Ater or Wyrick. After reviewing the unique

circumstances of this case, we deny Relators’ petition for a writ of mandamus.

       “Mandamus is an extraordinary remedy, and to be entitled to such relief, a petitioner must

show that the trial court clearly abused its discretion and that the petitioner has no adequate

remedy by appeal.” In re Coats, 580 S.W.3d 431, 435 (Tex. App.—Texarkana 2019, orig.

proceeding) (citing In re McAllen Med. Ctr., Inc., 275 S.W.3d 458 (Tex. 2008) (orig.

proceeding)). A trial court abuses its discretion if it reaches a decision that is so arbitrary and

unreasonable as to constitute a clear and prejudicial error of law, or if it clearly fails to correctly

analyze or apply the law. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005)

(orig. proceeding) (per curiam); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). “It is [Relators’] burden to show entitlement to the requested relief.” In re Coats,

580 S.W.3d at 435. Relators “must therefore show that [they] seek[] to compel a ministerial act

not involving a discretionary or judicial decision.” Id. (citing Walker, 827 S.W.2d at 837; In re




                                                  2
Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig.

proceeding)).

       If the subject of the mandamus petition involves a factual dispute, mandamus relief is

precluded. See In re City of Galveston, 622 S.W.3d 851, 858 (Tex. 2021) (citing West v. Solito,

563 S.W.2d 240, 245 (Tex. 1978) (orig. proceeding) (“[A]n appellate court may not deal with

disputed areas of fact in a mandamus proceeding.”)); In re Angelini, 186 S.W.3d 558, 560 (Tex.

2006) (orig. proceeding) (same); In re Torres, No. 13-11-00539-CV, 2011 WL 4852857, at *1

(Tex. App.—Corpus Christi Oct. 13, 2011, orig. proceeding) (per curiam) (mem. op.)

(concluding that Relators did not show themselves entitled to extraordinary mandamus relief

where “the trial court had before it conflicting evidence regarding the existence of the alleged

attorney-client relationship”).

       After fully examining the petition for a writ of mandamus, the response, and the

mandamus record, we conclude that Relators have not shown themselves entitled to the relief

sought because there was a fact issue on the existence of the alleged attorney-client relationship.

See In re Torres, 2011 WL 4852857, at *1. As a result, we lift the stay previously imposed in

this case and deny Relators’ petition for a writ of mandamus. See TEX. R. APP. P. 52.8(a),

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until the

case is finally decided.”).



                                             Ralph K. Burgess
                                             Justice

Date Submitted:        November 10, 2021
Date Decided:          November 12, 2021
                                                3